DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, 15 are objected to because of the following informalities:  claims 1, 8, 15 discloses “upon reviving… " is disclosed. It is suggested that applicant changes “upon reviving…” to “upon receiving…”.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 15 have been considered but are moot in view of the new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roth et al. (US 20190034642 A1, hereinafter Roth) in view of Oracle Cloud Infrastructure Documentation (Release date July 16, 2019, hereinafter Oracle).
Regarding claim 1, Roth teaches a system for supporting a quota policy language in a cloud infrastructure environment, comprising (fig. 1-23; par. 4, 30-35; the computing resource service provider… par. 54-55; for example, a quota may be set to limit database resources running within a container to only create up to four compartments…): a computer comprising one or more microprocessors (fig. 1-23; par. 173, claim 20; processors… ); a cloud infrastructure environment comprising a plurality of regions, wherein a tenancy is defined within the plurality of regions; a plurality of compartments of the tenancy (fig. 1-23, par. 102; where an account owner may have separate compartments for different regions with different taxation requirements…); a console interface providing adapted to receive inputs indicative of instructions (fig. 20, par. 25, 151-155; FIG. 20 is an illustration of an example interface that may be used by sellers to list compartments for sale on an online marketplace in accordance with at least one embodiment… par. 43-44;  A container user who has one or more roles or permissions allowing the user to update administrative policies of the container may be granted the same permissions to a child compartment created within the container… par. 45; Note that the API call may be performed by a user, a service, a console interface, or other process…); a limit service data plane within the cloud infrastructure environment, the limit service data plane having access to a database storing a plurality of compartment resource quotas (fig. 1-23, par. 54-56; The aggregated quota limit of a particular measurable quantity for a parent container and all of its children is considered as a quota pool. Quotas may be further assigned to compartments within the container, as long as the aggregation of the consumed portions of the quotas of the container and its child compartments do not exceed the quota pool. The quotas limits assigned by administrators of a container to child compartments of the container may be considered quota aggregation groups… wherein, par. 136; a device of the system performing the process 1700 receives a request to create a database within a compartment…par. 41; Tagging may be used to keep track of resource usage and billing within a compartment. A resource may be "tagged" with information (a tag) by creating, in a table or other data structure of a persistent data store, a relationship (association) between the information (e.g., an identity (ID) of a container) and the ID of a resource or particular type of resource. Because resource usage is also logged in a data store, the tag may be utilized in a query of one or more data stores to determine the usage associated with resources within a tagged container or associated with particular tagged resources within the container… par. 35; A compartment is a container having similarities to an account…), wherein a compartment of the plurality of compartments of the tenancy (fig. 1-23, par. 102; where an account owner may have separate compartments for different regions with different taxation requirements…) is associated with a compartment quota policy of the plurality of compartment quotas (fig. 1-23, par. 52-59; Containers may also have quota limits assigned to measurable qualities associated with an account… For example, an account may have a quota setting a limit on the number of instantiations of a particular type of resource (e.g., virtual computer system) that may be created within the container. For example, an account may have a quota of 500 allowable virtual computer system instances (referred to simply as “instances”) and the account may further have 500 users with the ability to create instances… The aggregated quota limit of a particular measurable quantity for a parent container and all of its children is considered as a quota pool. Quotas may be further assigned to compartments within the container, as long as the aggregation of the consumed portions of the quotas of the container and its child compartments do not exceed the quota pool. The quotas limits assigned by administrators of a container to child compartments of the container may be considered quota aggregation groups… child compartments may have quotas independent of and not limited by the quota pool of the parent container….wherein, par. 82, 84; The account 102 structure includes the resources available to authorized users of the account 102, as well as the account 102 owner, and may further comprise one or more compartments 108, through which, like the account 102, the one or more compartments 108 may call an API 110 to access or instantiate computing resources 112. Whether users and services are authorized to perform requested operations on other resources within the account 102 may be determined by one or more policies defining levels of access held by the users or services…), wherein the compartment is defined within each of the plurality of regions, wherein the compartment quota policy is applied within the compartment across each of the plurality of regions (fig. 1-23, par. 40, 102; an account may be configured for a particular geographic region with a compartment for running a product in that region… where an account owner may have separate compartments for different regions with different taxation requirements…. Par. 52; Just as with accounts, quotas may be separately assigned to one or more containers within an account…. Par. 98; both the account 406 and the one or more compartments 408 within the account may call an API 410 to access or instantiate computing resources 412, and the API 410 may regard calls from the one or more compartments 408 as if the calls had been made by the account 406, with one exception being that the policies, roles and permissions of the one or more compartments 408, generally the same or more restrictive than the policies, roles and permissions of the account 406, will be applicable…), and wherein the compartment quota policy comprises a human-readable format (fig. 1-23; par. 45, Note that the API call may be performed by a user, a service, a console interface, or other process… par. 98; both the account 406 and the one or more compartments 408 within the account may call an API 410… wherein, par. 166, 175; The application server may provide access control services in cooperation with the data store and is able to generate content including, but not limited to, text, graphics, audio, video and/or other content usable to be provided to the user, which may be served to the user by the web server in the form of HyperText Markup Language ("HTML"), Extensible Markup Language ("XML"), JavaScript, Cascading Style Sheets ("CSS") or another appropriate client-side structured language…);  wherein the compartment quota policy is one of a set policy, unset policy, or zero quota policy (par. 51-56; Containers may also have quota limits assigned to measurable qualities associated with an account. For example, an account may have a quota setting a limit on the number of instantiations of a particular type of resource (e.g., virtual computer system) that may be created within the container. For example, an account may have a quota of 500 allowable virtual computer system instances (referred to simply as "instances") and the account may further have 500 users with the ability to create instances…. Wherein par. 35; A compartment is a container having similarities to an account…); wherein an instruction to alter the compartment quota policy is received (fig. 1-23, par. 94; Such requests may, for instance, be requests to add, delete, change or otherwise modify policy for a customer or for other administrative actions, such as providing an inventory of existing policies and the like… par. 98-100; the user 402 may seek to transfer ownership of the one or more compartments 408 to the second account 418; i.e., to dissociate the one or more compartments from the parent container to the second account. If the user 402 has authorization to do so, the user 402 may cause a call to API 410, through the parent container, the account 406 in this case, of the one or more compartments 408, to transfer ownership of the one or more accounts 408 to the second account 418. …After the second account 418 becomes the parent container of the one or more compartments 408, calls including credentials associated with the one or more compartments 408 are viewed by API 410 as if the calls had been made by using credentials of the account 418, with the same exceptions regarding the policies, roles and permissions of the one or more compartments 408. …Effectively, the one or more compartments 408 may be treated by the API 410 as if the one or more compartments had been originally created within the second account 418. In at least one embodiment, the one or more compartments 408 may now have access to certain computing resources 422 accessible to the second account 418, but not accessible to the account 406.…) at the console interface (fig. 1-23, par. 45; Note that the API call may be performed by a user, a service, a console interface, or other process…), the instruction comprising the human-readable format (fig. 1-23; par. 45, Note that the API call may be performed by a user, a service, a console interface, or other process… par. 98; both the account 406 and the one or more compartments 408 within the account may call an API 410… wherein, par. 166, 175; The application server may provide access control services in cooperation with the data store and is able to generate content including, but not limited to, text, graphics, audio, video and/or other content usable to be provided to the user, which may be served to the user by the web server in the form of HyperText Markup Language ("HTML"), Extensible Markup Language ("XML"), JavaScript, Cascading Style Sheets ("CSS") or another appropriate client-side structured language…); and wherein upon revivinq the instruction to alter the compartment quota policy (fig. 1-23, par. 98-100; the user 402 may seek to transfer ownership of the one or more compartments 408 to the second account 418; i.e., to dissociate the one or more compartments from the parent container to the second account. If the user 402 has authorization to do so, the user 402 may cause a call to API 410, through the parent container, the account 406 in this case, of the one or more compartments 408, to transfer ownership of the one or more accounts 408 to the second account 418. …After the second account 418 becomes the parent container of the one or more compartments 408, calls including credentials associated with the one or more compartments 408 are viewed by API 410 as if the calls had been made by using credentials of the account 418, with the same exceptions regarding the policies, roles and permissions of the one or more compartments 408. …Effectively, the one or more compartments 408 may be treated by the API 410 as if the one or more compartments had been originally created within the second account 418. In at least one embodiment, the one or more compartments 408 may now have access to certain computing resources 422 accessible to the second account 418, but not accessible to the account 406.…), a scope (fig. 1-23, par. 52-53; Containers may also have quota limits assigned to measurable qualities associated with an account… wherein, par. 40. 102; a compartment may inherit account-specific metadata from its parent container. For example, an account may be configured for a particular geographic region with a compartment for running a product in that region. In this example, the compartment may inherit metadata detailing tax information and requirements relevant to the particular region from the parent account.…) is applied to the compartment quota policy such that the compartment quota policy excludes from enforcement within the compartment at least one of the plurality of regions (fig. 1-23, par. 43;  For example, permissions, policies, and roles set within the compartment may not grant access to resources outside the compartment… FIG. 4 illustrates an example transfer of a compartment from one account to another account…par. 98-100; both the account 406 and the one or more compartments 408 within the account may call an API 410 to access or instantiate computing resources 412, and the API 410 may regard calls from the one or more compartments 408 as if the calls had been made by the account 406, with one exception being that the policies, roles and permissions of the one or more compartments 408, generally the same or more restrictive than the policies, roles and permissions of the account 406, will be applicable…. After the second account 418 becomes the parent container of the one or more compartments 408, calls including credentials associated with the one or more compartments 408 are viewed by API 410 as if the calls had been made by using credentials of the account 418, with the same exceptions regarding the policies, roles and permissions of the one or more compartments 408. In this case, however, more restrictive policies, roles and permissions of the parent container, here being the second account 418, may take precedence over less restrictive policies, roles and permissions of the one or more compartments 408…. the one or more compartments 408 may now have access to certain computing resources 422 accessible to the second account 418, but not accessible to the account 406… wherein par. 40, 102; an account may be configured for a particular geographic region with a compartment for running a product in that region… where an account owner may have separate compartments for different regions with different taxation requirements….).

	However, Roth does not specify the term of set, unset and zero. 

Oracle teaches set, unset and zero (page 1; There are three types of quota policy statements: set - sets the maximum number of a cloud resource that can be used for a compartment unset - resets quotas back to the default service limits zero - removes access to a cloud resource for a compartment…). In addition, Oracle also teaches compartment quotas, compartment quota policy and scope (page 1-4; compartment quotas are similar to service limits… type of quota policy statements are set #of resources, resets quotas, remove access… quotas can have different scopes, and work at availability domain, the region… ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Roth to utilize a term of set, unset, and zero quota policy by utilizing a technique of compartment quotas, compartment quota policy and scope  as taught by Oracle because it would enhance the teaching of Roth with giving better control over how resources are consumed in Cloud Infrastructure, enabling administrators to easily allocate resources to compartments using the Console. (Oracle; page 1).


Regarding claim 3, Roth in view of Oracle teaches the system of claim 1, wherein the compartment quota policy defines a family of resources to which the compartment quota policy is targeted (Roth; fig. 1-23, par. 37-45, 139; the user may call a compartment creation API, which then creates a compartment, configures the parent-child relationship of the compartment, and configures one or more roles granting access (full or partial) to administer the compartment that may be assumable by the account in which the compartment resides… If parent container contains no long-term commitment instances, the device performing the process 1700 continues to traverse up the hierarchical tree of parent-child container relationships until either a long-term commitment instance usable for instantiating the database is found or the traversal reaches the root node without finding any suitable long-term commitment instances. In at least one embodiment, the traversal of the tree of parent-child container relationships stops after the first parent is checked…, Oracle; page 1-2; compartment quotas are set by administrators, using policies that allow them to allocate resources with a high level of flexibility…).
  
Regarding claim 4, Roth in view of Oracle teaches the system of claim 3, wherein the compartment quota policy is a set policy; and wherein the compartment quota policy sets an upper threshold on the family of resources to which the compartment quota policy is targeted (Oracle; page 1-2; There are three types of quota policy statements: set - sets the maximum number of a cloud resource that can be used for a compartment unset - resets quotas back to the default service limits zero - removes access to a cloud resource for a compartment…).  

Regarding claim 5, Roth in view of Oracle teaches the system of claim 3, wherein the compartment quota policy is an unset policy; and wherein the compartment quota policy unsets a previously set upper threshold on the family of resources to which the compartment quota policy is targeted (Oracle; page 1-2; There are three types of quota policy statements: set - sets the maximum number of a cloud resource that can be used for a compartment unset - resets quotas back to the default service limits zero - removes access to a cloud resource for a compartment…).  

Regarding claim 6, Roth in view of Oracle teaches the system of claim 3, wherein the compartment quota policy is a zero quota; and wherein the compartment quota policy removes access to the family of resources to which the compartment quota policy is targeted (Oracle; page 1-2; There are three types of quota policy statements: set - sets the maximum number of a cloud resource that can be used for a compartment unset - resets quotas back to the default service limits zero - removes access to a cloud resource for a compartment…).  

Regarding claim 7, Roth in view of Oracle teaches the system of claim 3, wherein the compartment quota policy further comprises at least one condition (Roth; fig. 1-23, par. 55-56; The aggregated quota limit of a particular measurable quantity for a parent container and all of its children is considered as a quota pool. Quotas may be further assigned to compartments within the container, as long as the aggregation of the consumed portions of the quotas of the container and its child compartments do not exceed the quota pool. The quotas limits assigned by administrators of a container to child compartments of the container may be considered quota aggregation groups… wherein, par. 136; a device of the system performing the process 1700 receives a request to create a database within a compartment… Oracle; page 2; an optional condition…).  


Claim 8 contains the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Claim 9 contains the limitations of claim 2 and is analyzed as previously discussed with respect to that claim.
Claim 10 contains the limitations of claim 3 and is analyzed as previously discussed with respect to that claim.
Claim 11 contains the limitations of claim 4 and is analyzed as previously discussed with respect to that claim.
Claim 12 contains the limitations of claim 5 and is analyzed as previously discussed with respect to that claim.
Claim 13 contains the limitations of claim 6 and is analyzed as previously discussed with respect to that claim.
Claim 14 contains the limitations of claim 7 and is analyzed as previously discussed with respect to that claim.
Claim 15 contains the limitations of claim 1 and is analyzed as previously discussed with respect to that claim (e.g. CRM(Roth; fig. 1-23, par. 168; memory…)).
Claim 16 contains the limitations of claim 2 and is analyzed as previously discussed with respect to that claim.
Claim 17 contains the limitations of claim 3 and is analyzed as previously discussed with respect to that claim.
Claim 18 contains the limitations of claim 4 and is analyzed as previously discussed with respect to that claim.
Claim 19 contains the limitations of claim 5 and is analyzed as previously discussed with respect to that claim.
Claim 20 contains the limitations of claim 6 and is analyzed as previously discussed with respect to that claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY NAHYUN KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        11/18/2022